In a proceeding pursuant to section 330 of the Election Law to invalidate a petition designating respondent Thomas M. Brennan as the Republican party’s candidate for the office of Representative in and for the Fifth Congressional District in the Primary Election to be held on June 18, 1968, the petitioner appeals from an order of the Supreme Court, Nassau County, dated June 3, 1968, which denied the application and dismissed the petition. Order affirmed, without costs. No opinion. Motion by petitioner-appellant for leave to appeal to the Court of Appeals granted. Beldock, P. J., Christ, Rabin, Benjamin and Munder, JJ., concur. [56 Misc 2d 978.]